Appeal from an order and judgment of the Albany Special Term reducing assessments on respondent’s real estate. This is an appeal from a certiorari proceeding under article 13 of the Tax Law. There were the usual issues as to value and rate of equalization. In addition the appellants contend that because respondent was accorded a hearing by the city board of review under chapter 300 of the Laws of 1921 that the court review by certiorari is limited only to such matters as affect the jurisdiction of the board of review and that the issues of fact might not be tried de novo as provided in section 293 of the Tax Law. Order and judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.